09-3339-pr
Anderson v. Lantz

                          UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

        Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 25th day of May, two thousand and ten.

PRESENT:

       JOSÉ A. CABRANES,
       ROBERT A. KATZMANN ,
              Circuit Judges,
       J. GARVAN MURTHA ,
              District Judge.*

-------------------------------------------x

FRANCIS ANDERSON ,

                       Plaintiff-Appellant,

       v.                                                            No. 09-3339-pr

M. FRAYNE , JILL ROSARIO , SUZANNE DUCATE ,

                       Defendants-Appellees,

T. Lantz,

                       Defendant.



       *
          The Honorable J. Garvan Murtha, Senior Judge of the United States District Court for the
District of Vermont, sitting by designation.

                                                   1
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                                       Francis Anderson, pro se, Somers, Connecticut.

FOR APPELLEE:                                        Ann E. Lynch, Assistant Attorney General (Richard Blumenthal,
                                                     Attorney General, on the brief), Hartford, Connecticut.

      Appeal from a July 16, 2009 judgment of the United States District Court for the District of
Connecticut (Mark R. Kravitz, Judge).

       UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the District Court’s judgment is AFFIRMED and appellant’s motions before
this Court are DENIED as moot.

        Appellant Francis Anderson, pro se, appeals the District Court’s grant of summary judgment
in favor of defendants. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues raised on appeal.

         We review an order granting summary judgment de novo. See Miller v. Wolpoff & Abramson,
L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). We ask whether the district court properly concluded that
there were no genuine issues of material fact and that the moving party was entitled to judgment as a
matter of law. Id. In determining whether there are genuine issues of material fact, we “resolve all
ambiguities and draw all permissible factual inferences in favor of the party against whom summary
judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks and
citation omitted).

         Here, the record reveals that the District Court properly found that Anderson had submitted
insufficient evidence to establish an Eighth Amendment violation. We therefore affirm the District
Court’s grant of summary judgment to defendants for substantially for the reasons set forth in the
District Court’s order.

       We have considered all of Anderson’s arguments on appeal and have determined that they
are meritless.




                                                                    2
                                        CONCLUSION

       For the foregoing reasons, the District Court’s July 16, 2009 judgment is AFFIRMED.
Anderson’s motion regarding “imminent danger,” which we construe as seeking injunctive relief
pending appeal, is DENIED as moot. His motion for appointment of counsel is likewise
DENIED as moot.




                                            FOR THE COURT,

                                            Catherine O’Hagan Wolfe, Clerk of Court




                                                3